CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Kearny Financial Corp. Fairfield, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-130203 and 333-130204) of Kearny Financial Corp. (the “Company”) of our reports dated September 13, 2010, relating to the Company’s consolidated financial statements and the effectiveness of the Company’s internal control over financial reporting, which appear in this Annual Report on Form 10-K. / s / ParenteBeard LLC ParenteBeard LLC Clark, New Jersey September 13, 2010
